19-13895-jlg          Doc 233        Filed 04/17/20 Entered 04/17/20 17:15:21      Main Document
                                                  Pg 1 of 5




                                Tarter Krinsky & Drogin LLP
                                1350 Broadway
                                New York, NY 10018
                                P 212.216.8000
                                F 212.216.8001
                                www.tarterkrinsky.com

                                                                 Rocco A. Cavaliere, Partner
                                                                 Email: rcavaliere@tarterkrinsky.com
                                                                 Phone: (212) 216-1141

                                                              April 17, 2020

      POSITION STATEMENT OF DEBORAH J. PIAZZZA, CHAPTER 7 TRUSTEE

BY EMAIL AND ECF

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                   Re:       In re Orly Genger
                             Chapter 7 Case No. 19-13895

Dear Judge Garrity:

       This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the “Trustee”) of the above-referenced Debtor’s estate.

       The Trustee and I hope that Your Honor and Chambers’ staff and their respective
families are healthy and well during these difficult times.

        On March 4, 2020 (the “March 4th Conference”) the Trustee and undersigned counsel, as
well as numerous parties in interest in this case appeared at a lengthy status conference before
the Court. During the March 4th Conference, all of the parties in interest expressed their views
regarding the history of pre-bankruptcy litigation and the administration of the Debtor’s
bankruptcy case. Counsel to Sagi Genger (“Sagi”) also requested that the Court schedule an
immediate hearing on Sagi’s Motion to Dismiss this Chapter 7 Bankruptcy Case or Alternatively,
to Transfer Venue, dated September 12, 2019 (the “Motion to Dismiss”) which was filed earlier
in the case while the case was pending in the Western District of Texas (the “Texas Bankruptcy
Court”). Judge Davis decided not to address the dismissal aspect of the Motion to Dismiss, and
alternatively transferred venue to this Court. As Your Honor may recall, you politely declined


{Client/086201/1/02075152.DOCX;1 }
19-13895-jlg          Doc 233        Filed 04/17/20 Entered 04/17/20 17:15:21                Main Document
                                                  Pg 2 of 5
Honorable James L. Garrity
April 17, 2020
Page 2 of 5

Sagi’s request during the status conference to schedule a hearing on the Motion to Dismiss,
which would in any event need to be amended and updated to reflect the current status of this
case.

        In connection with maintaining the status quo, the Court asked that all of the parties
prepare their own position papers (the “Position Papers”) identifying their views on the future
administration of this case, including the scheduling of hearings on contested matters and related
discovery, if any. See Transcript, p.40:9-40:13 (What I’ll ask for is, prior to that, two weeks
ahead of time, that I get submissions –we can call them status; we can figure out how to style it.
But it basically -- from my perspective, it’s being heard from the parties telling me what it is they
would like to do, and what they think as far as moving forward is concerned”); see also
Transcript, p. 69:24 – 70:6 (if we go out beyond April the 7th, I’d like three weeks, if you could,
but two weeks I can probably live with…so that I have, again, the summary from the parties as to
where things stand and your views on these things, so that, when we get together the next time
we do, we can talk about scheduling and how to proceed with the various actions”).

        As reported at the March 4th Conference, the Trustee spent significant time and effort
understanding the background of the Genger family litigation and the issues surrounding the
estate’s potential recovery of $32.3 million negotiated as part a certain Settlement Agreement
dated June 16, 2013 (the “Trump Settlement Agreement”) by and between Arie Genger (the
Debtor’s father), Orly Genger, individually and beneficially, Arnold and David Broser and
entities that they control (the litigation funders), and other related parties (collectively, the “AG
Group”), on the one hand, and TR Investors, LLC, Glencova Investment Co., New TR Equity I,
LLC, New TR Equity II, LLC, Trans-Resources LLC, Jules Trump, Eddie Trump and Mark
Hirsch (collectively, the “Trump Group”) on the other hand. The Settlement Agreement called
for, among other things, a cash payment of $17.3 million (the “Settlement Cash Proceeds” and
two promissory notes totaling $15 million (the “Trump Notes”, together with the Settlement
Cash Proceeds, the “Trump Settlement Proceeds”). The Trump Notes have not yet been paid by
the Trump Group because the payment thereof is conditioned on satisfaction of certain
conditions, which include either final orders resolving any litigation against Trump Group from
the “Sagi Group” (as defined in the Settlement Agreement), or releases exchanged by the Sagi
Group.1 The Trump Group may have a right to indemnification costs of Trump Group under the
Settlement Agreement. Upon information and belief, those indemnification costs are at least $3
million to $4 million, thereby reducing the amounts expected from the Trump Notes from $15
million to $11 million to $12 million.

        During the Texas case, the prior trustee had reached a settlement with (i) the Brosers and
Arie Genger (and entities they control) for $250,000 in cash, plus $750,000 to be paid to the
estate from the eventual recovery that the Brosers or the Genger Litigation Trust (of which the
Brosers, the Debtor and Arie are members) recovers from the Trump Notes, (ii) $200,000 from
Eric Herschmann (the Debtor’s husband) and a waiver of the Debtor’s homestead exemption
valued at approximately $170,000 in exchange for full resolution of the Trustee’s rights in the
1
  The Sagi Group is defined to include TPR Investment Associates, Inc., Sagi Genger, the Sagi Genger 1993 Trust,
the Orly Genger 1993 Trust other than the Orly Trust Action (as defined below)), D&K Limited Partnership, D&K
GP LLC, Rochelle Fang, and/or David Parnes.


{Client/086201/1/02075152.DOCX;1 }
19-13895-jlg          Doc 233        Filed 04/17/20 Entered 04/17/20 17:15:21       Main Document
                                                  Pg 3 of 5
Honorable James L. Garrity
April 17, 2020
Page 3 of 5

Debtor’s and Mr. Herschmann’s condominium apartment in Austin, Texas (the “Homestead”),
and (iii) the prior Trustee’s retention of Kasowitz Benson Torres LLP as contingency counsel on
behalf of the Trustee on a 33% contingency fee to pursue the estate’s claims against Sagi, Dalia
Genger, the Debtor’s mother, and others, including the new trustee, Michael Oldner, of the Orly
Genger Trust (the “Prior Settlement”). Sagi, Dalia Genger (the Debtor’s mother) and Michael
Oldner filed objections to the predecessor trustee’s motion to approve the Prior Settlement.
Judge Davis did not hold a hearing on the settlement motion to consider the Prior Settlement,
instead transferring the case to this Court.

        As reported at the March 4th Conference, the Trustee had spent considerable time
negotiating with the parties to the Prior Settlement in hopes of improving the consideration
contained in the Prior Settlement (the “Global Settlement Option”). Those arms-length
negotiations have continued through the filing of this Position Statement. However,
unfortunately, the negotiations have not led to an acceptable settlement agreement that would
allow the Trustee to file a settlement motion at this time. The Trustee intends to continue to
negotiate in good faith with the foregoing parties in hopes of reaching an acceptable settlement,
and if such settlement is reached before May 5, 2020, the Trustee will advise all the parties and
the Court accordingly by separate letter before May 5, 2020.

        Further, the Trustee is also entertaining proposals from Sagi, a judgment creditor of the
Debtor, in furtherance of the administration of the case (the “Sagi Option”). Likewise, if the
Trustee reaches a resolution with Sagi before May 5, 2020, the Trustee intends on advising the
parties and the Court accordingly by separate letter in advance of May 5, 2020.

         Thus, if the Global Settlement Option or the Sagi Option is finally negotiated before May
5th, the Trustee will request at the May 5th conference that the Court schedule a further hearing to
obtain authority to implement either option. However, in the event that neither the Global
Settlement Option nor the Sagi Option is possible, the Trustee will appear at the Status
conference on May 5th and advise the Court that the Trustee intends to pursue the following
forms of relief:

                   (1) The Trustee will commence an action before May 31, 2020 to pursue and
                       recover the Trump Settlement Proceeds (the “Trustee’s Action”);

                   (2) To the extent the Trustee’s Action is pursued, the Trustee will request that the
                       Court stay all other pending actions described in the Actions Chart, whether
                       pending in this Court or elsewhere, that may have an impact on the Trustee’s
                       administration of the case, thereby allowing the Trustee to preserve estate
                       resources and focus all efforts on pursuing the Trustee’s Action to judgment
                       (or possible settlement in the future);

                   (3) The Trustee will request that any member of the Sagi Group with pending
                       actions seeking to enjoin payment of the Trump Notes or against the Trump
                       Group for any reason dismiss such actions unless such parties can demonstrate
                       that they have independent personal claims against the Trump Group. The


{Client/086201/1/02075152.DOCX;1 }
19-13895-jlg          Doc 233        Filed 04/17/20 Entered 04/17/20 17:15:21         Main Document
                                                  Pg 4 of 5
Honorable James L. Garrity
April 17, 2020
Page 4 of 5

                        Trustee also will request that the Sagi Group consent to provide releases to the
                        Trump Group to allow the Trump Group to pay into the Trustee’s escrow
                        account any remaining proceeds from the Trump Notes, which are anticipated
                        to be at least $11 million to $12 million, with such monies to remain in the
                        Trustee’s escrow account pending a final determination of the Trustee’s
                        Action. As Sagi has repeatedly stated in numerous pleadings in this Court and
                        elsewhere, the Trump Notes are “property of the estate”. As such, absent (i)
                        dismissal of all pending claims against the Trump Group and (ii) consent from
                        the Sagi Group to provide releases to the Trump Group to allow the Trustee to
                        monetize the Trump Notes into her escrow account for further disposition
                        pursuant to Court order, the Trustee intends on filing a motion with the Court
                        on or before May 31, 2020 seeking monetary damages for violations of the
                        automatic stay;

                   (4) For the avoidance of all doubt, the Trustee does not presently intend to take
                       any action to sell the Homestead where Mr. Herschmann, the Debtor, and
                       their infant daughter live. Notably, if the Trustee pursues the Trustee’s
                       Action, according to Sagi, there would likely be sufficient funds in the estate
                       to pay creditors a sizable, if not full recovery, such that it simply may not be
                       necessary to pursue a contested sale of the Homestead under section 363(h) of
                       the Bankruptcy Code; and

                   (5) Assuming the Trustee pursues the Trustee’s Action and for some of the other
                       reasons stated in the March 10, 2020 letter to the Court (Dkt. No. 224), the
                       Trustee believes the Motion to Dismiss is moot and will request that Sagi
                       agree that the Motion to Dismiss be withdrawn without prejudice, and absent
                       Sagi’s agreement otherwise, the Trustee will request that the Court adjourn a
                       hearing on the Motion to Dismiss sine die to allow the Trustee to pursue the
                       Trustee’s Action.

        The Court also requested a chart listing all of the pending related Genger litigations
pending in various courts with input from all parties (the “Actions Chart”), which will be filed
separately on the Court docket today. The Actions Chart is intended to be a useful tool for the
Court to understand some of the parties’ issues and positions with respect to each pending action
but as more fully described in footnote no. 1 of the Actions Chart, the positions of the parties
therein are not intended to be used against any other party in any other litigation and are not a
waiver of any rights. Due to the numerous competing views and positions, finality on the
Actions Chart would never occur absent a “hard stop” imposed by the undersigned counsel. The
filed copy of the Actions Chart was circulated at 4:50 p.m. today, at which time I advised the
parties that to the extent that they deemed necessary to rebut any other non-binding assertions of
any other party, that they clarify their positions in their position statements or at the upcoming
conference.

         We look forward to the upcoming status conference on May 5, 2020.



{Client/086201/1/02075152.DOCX;1 }
19-13895-jlg          Doc 233        Filed 04/17/20 Entered 04/17/20 17:15:21      Main Document
                                                  Pg 5 of 5
Honorable James L. Garrity
April 17, 2020
Page 5 of 5

      Please do not hesitate to have Chambers contact me should the Court have any questions.
Thank you for the Court’s consideration.

                                                              Respectfully submitted,

                                                              /s/Rocco A. Cavaliere

                                                              Rocco A. Cavaliere


Enclosure
cc:    Deborah J. Piazza, Esq.
       Thomas Pitta, Esq. (by email and ECF)
       John Dellaportas, Esq. (by email and ECF)
       Michael P. Bowen, Esq. (by email and ECF)
       Andrew Kurland, Esq. (by email and ECF)
       Frank Oswald, Esq. (by email and ECF)
       Adam Pollock, Esq. (by email and ECF)
       Elizabeth Aboulafia, Esq. (by email and ECF)
       Yann Geron, Esq. (by email and ECF)
       Raymond Battaglia, Esq. (by email and ECF)
       Eric Herschmann, Esq. (by email and ECF)
       Douglas Spelfogel, Esq. (by email and ECF)
       Paul J. Labov, Esq. (by email and ECF)
       Ira Tokayer, Esq. (by email and ECF)




{Client/086201/1/02075152.DOCX;1 }
